 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERIC MORA,                                             No. 2:14-cv-0581 KJM DB P
12                            Plaintiff,
13               v.                                          ORDER
14    EATON, et al.,
15                            Defendants.
16

17              Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. In a document filed October 24, 2019, plaintiff seeks a continuance of the

19   settlement conference currently scheduled for November 20, 2019. Plaintiff informs the court

20   that he is scheduled to be released on November 5 and will require some time to transition and get

21   settled.

22              Good cause appearing, IT IS HEREBY ORDERED that:

23              1. Plaintiff’s motion for an extension of time (ECF No. 97) is granted.

24              2. The settlement conference currently set for November 20 is continued to February 4,

25                    2020 at 10:00 a.m. at the Robert T. Matsui Federal Courthouse, 501 I Street,

26                    Sacramento, California in courtroom 27. Each party must have a principle with full

27                    and unlimited authority to negotiate and enter into a binding settlement attend.

28                    Defendants principle must attend in person. Those in attendance must be prepared to
                                                             1
 1                 discuss the claims, defenses, and damages. The failure of any counsel, party, or

 2                 authorized person subject to this order to appear in person, or as otherwise authorized

 3                 by the court, may result in the imposition of sanctions.

 4            3. On or before January 28, 2020, each party shall provide a confidential settlement

 5                 statement and any documents which have not already been filed with the court and

 6                 which may be relevant to resolution of this case, to chambers via e-mail to

 7                 "dborders@caed.uscourts.gov." If plaintiff is unable to access the internet, he shall

 8                 send his statement to the court by U.S. mail at 501 I Street, Sacramento, CA 95814,

 9                 and indicate on the envelope and on the face of the statement that it is a confidential

10                 communication to Magistrate Judge Barnes. If he provides his statement by U.S. mail,

11                 plaintiff shall assure that it reaches the undersigned no later than January 28, 2020.

12                 Such statements shall not be filed with the Clerk or served on the opposing party.

13                 However, each party shall notify the other party that the statement has been submitted

14                 to the judge's chambers.

15            4. The writ of habeas corpus ad testificandum issued on August 5, 2019 (ECF No. 94) is

16                 vacated.

17   DATED: October 25, 2019

18

19
                                                       /s/ DEBORAH BARNES
20                                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27
     DLB:9
28   DB/prisoner-civil rights/mora0581.sett conf eot

                                                          2
